BOND, Justice
(dissenting).
My interpretation of the record and conclusions reached in the companion case of Lubbock Independent School District v. Lubbock Hotel Company, 62 S.W.(2d) 274, are applicable here; in consequence thereof 1 respectfully dissent from the opinion of the 'majority and assert that appellant’s motion for rehearing should be sustained, this case reversed, the receivership vacated, and appellant’s motion for certification to the Supreme Court, for an ultimate decision granted.